MEMORANDUM **
Arturo Ruiz-Servin appeals from the 57-month sentence imposed following his jury-trial conviction for being a deported alien found in the United States, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm, but remand to correct the judgment.
Ruiz-Servin contends that the above-Guidelines range sentence imposed was unreasonable because the district court: (1) relied on a general policy objective rather than an individualized determination of the facts; (2) placed undue weight on his criminal history; and (8) failed to explain why it rejected his arguments for a lower sentence. We conclude that the district court did not procedurally err, and that the sentence imposed is substantively reasonable. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 596-98, 169 L.Ed.2d 445 (2007); see also United States v. Perez-Perez, 512 F.3d 514, 516-17 (9th Cir.2008); United States v. Mohamed, 459 F.3d 979, 988-89 (9th Cir.2006).
We remand to the district court with directions to delete from the judgment of conviction the incorrect reference to 8 U.S.C. § 1326(b). See United States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir.2000) (remanding sua sponte to delete the reference to § 1326(b)).
AFFIRMED; REMANDED to correct judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.